STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


State of West Virginia,                                                           FILED
Plaintiff Below, Respondent                                                       June 28, 2013

                                                                             RORY L. PERRY II, CLERK

                                                                           SUPREME COURT OF APPEALS

vs) No. 12-0830 (Jefferson County 11-M-AP-5)                                   OF WEST VIRGINIA


Christopher Keller Lewis,
Defendant Below, Petitioner


                              MEMORANDUM DECISION

         Petitioner Christopher Lewis, by counsel S. Andrew Arnold, appeals the Circuit Court of
Jefferson County’s “Sentencing Order Following Bench Trial,” entered on June 28, 2012, that
sentenced petitioner to a term of incarceration of six months for stalking and a concurrent term of
incarceration of ninety days for indecent exposure. The State, by counsel Brandon C.H. Sims,
filed a response in support of the circuit court’s decision.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Following a day-long bench trial in October of 2011, the Magistrate Court of Jefferson
County convicted petitioner of one count of stalking and one count of indecent exposure.
Petitioner timely appealed his conviction to the Circuit Court of Jefferson County. A de novo
bench trial was held on March 23, 2012; April 10, 2012; and, April 19, 2012. Following the
conclusion of the testimony of eleven witnesses, petitioner was convicted on both counts.
Petitioner failed to agree to the terms and conditions of two years of supervised probation and the
circuit court sentenced petitioner to a term of incarceration of six months for stalking and a
concurrent term of incarceration of ninety days for indecent exposure.
        Petitioner sets forth two assignments of error on appeal. Petitioner first argues that there
was insufficient evidence to convict him beyond a reasonable doubt of stalking/harassment. In
support of this argument, petitioner asserts that he was convicted of stalking based on a single
incident of stalking and a single incident of harassment in violation of West Virginia Code § 61­
2-9a. In response, the State argues that there was sufficient evidence to convict petitioner
pursuant to West Virginia Code § 61-2-9a.




                                                     1


       We have previously held that

       “In reviewing challenges to the findings and conclusions of the circuit court, we
       apply a two-prong deferential standard of review. We review the final order and
       the ultimate disposition under an abuse of discretion standard, and we review the
       circuit court's underlying factual findings under a clearly erroneous standard.
       Questions of law are subject to a de novo review.” Syl. Pt. 2, Walker v. West
       Virginia Ethics Com'n, 201 W.Va. 108, 492 S.E.2d 167 (1997).

Syl., State v. Maisey, 215 W.Va. 582, 600 S.E.2d 294 (2004). Moreover, this Court has held that

       “[a] criminal defendant challenging the sufficiency of the evidence to support a
       conviction takes on a heavy burden. An appellate court must review all the
       evidence, whether direct or circumstantial, in the light most favorable to the
       prosecution and must credit all inferences and credibility assessments that the
       jury might have drawn in favor of the prosecution. The evidence need not be
       inconsistent with every conclusion save that of guilt so long as the jury can find
       guilt beyond a reasonable doubt.” Syl. Pt. 3, in part, State v. Guthrie, 194 W.Va.
       657, 461 S.E.2d 163 (1995).

Syl. Pt. 2, in part, State v. McFarland, 228 W.Va. 492, 721 S.E.2d 62 (2011). Finally, we have
held that:

       “‘The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential
       elements of the crime proved beyond a reasonable doubt.’ Syl. Pt. 1, State v.
       Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).” Syl. Pt. 1, State v. Juntilla, 227
       W.Va. 492, 711 S.E.2d 562 (2011).

Syl. Pt. 8, State v. Stone, 229 W.Va. 271, 728 S.E.2d 155 (2012). This Court finds that after
reviewing the testimony in the light most favorable to the prosecution, as we are required to do,
it is clear that any rational trier of fact could have found the essential elements of petitioner’s
crime proved beyond a reasonable doubt. This evidence includes the victim’s credible testimony
as to multiple incidents in violation of West Virginia Code § 61-2-9a. We find no error by the
circuit court in this regard.

        Finally, petitioner argues that the circuit court committed reversible error in using a
reasonable woman standard to convict petitioner. “Where the issue on an appeal from the circuit
court is clearly a question of law or involving an interpretation of a statute, we apply a de novo
standard of review.” Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W.Va. 138, 459 S.E.2d 415
(1995). We find no merit in petitioner’s argument. Petitioner was warned by the victim’s mother
not to associate with the victim for any reason and despite this warning, petitioner continued his

                                                    2


erratic behavior. In reviewing the record, the circuit court properly considered whether
petitioner’s conduct would cause a reasonable person mental injury or emotional distress after
being warned not to associate with the victim and the victim’s sensitivity in this regard.

       For the foregoing reasons, we affirm petitioner’s criminal conviction as set forth in the
June 28, 2012 order of the Circuit Court of Jefferson County.

                                                                                      Affirmed.

ISSUED: June 28, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                   3